Name: Commission Regulation (EEC) No 164/86 of 27 January 1986 amending Regulation (EEC) No 3007/84 laying down detailed rules for the application of the premium for producers of sheepmeat
 Type: Regulation
 Subject Matter: agricultural activity;  animal product
 Date Published: nan

 No L 21 / 10 Official Journal of the European Communities 28 . 1 . 86 COMMISSION REGULATION (EEC) No 164/86 of 27 January 1986 amending Regulation (EEC) No 3007/84 laying down detailed rules for the application of the premium for producers of sheepmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 5(10) thereof, Whereas, pursuant to Council Regulations (EEC) No 3523/85 (3) amending Regulation (EEC) No 1837/80, and (EEC) No 3524/85 (4) amending Regulation (EEC) No 872/84 (*), the premium to offset an income loss by sheepmeat producers was extended to goatmeat producers and producers of certain female sheep other than ewes ; whereas Regulation (EEC) No 3007/84 (6), as last amended by Commission Regulation (EEC) No 3378/85 Q, should therefore be amended to take account of these amend ­ ments ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3007/84 is hereby amended as follows : 1 . Article 1 is replaced by the following : 'Article 1 For the purpose of Article 1 ( 1 ) (b) of Regulation (EEC) No 872/84, the sharing of means of agricultural production by a group of natural or legal persons shall mean the use by the group of grazing land and/or buildings and associated equipment for keeping at least 10 ewes and, in the case of the areas referred to in the first and second indents of the first subparagraph of Article 5(1 ) of Regulation (EEC) No 1837/80, 10 ewes/she-goats, under the normal conditions for the Member State.' 2. The first subparagraph of Article 2 is replaced by the following : 'The premium referred to in Article 5 of Regulation (EEC) No 1837/80 shall be payable in respect of the number of animals in each category of eligible animals within the meaning of Article 1 of Regulation (EEC) No 872/84 which the producer undertakes to keep on the holding concerned for 100 days from the last day of the period laid down in Article 3 (2) for the lodging of applications .' 3 . The opening words of the first subparagraph of Article 3 (2) : 'Applications by sheepmeat producers for premiums or, where appropriate, payments on account' are replaced by the following : 'Applications by sheepmeat and/or goatmeat producers for premiums or, where appropriate, payments on account'. 4. Article 4 (3) is replaced by the following : '3 . The premium payable per eligible animal and the payment on account against the estimated premium per eligible animal, where such payment is made, shall be paid only if the amount per ewe is at least \ Ecu.' 5 . The first and second subparagraphs of Article 5 are replaced by the following : 'Before the end of the period of 10 lV- «days, determined in accordance with Article 2, the competent authorities designated by the Member States shall ensure adminis ­ trative supervision supplemented by means of system ­ atic or random inspection visits to check the number of eligible animals stated in the application for a premium. For the purposes of control, female animals which have been put to the ram or the buck for the first time shall be taken to mean female animals, other than ewes/she-goats, which are visibly in lamb or in kid .' 6 . Article 6 is replaced by the following : Article 6 If the actual number of eligible animals recorded during a check is less than that for which the applica ­ tion for which a premium was lodged, the premium shall be payable for the number of eligible animals actually maintained during the period referred to in Article 2, on condition that the decrease is to be attributed to natural circumstances relating to the life of the flock.' Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from the beginning of the marketing year commencing in 1986 . (') OJ No L 183, 16 . 7 . 1980, p. 1 . (2) OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 336, 14. 12 . 1985, p. 2. (4) OJ No L 336, 14. 12. 1985, p. 5 . 0 OJ No L 90, 1 . 4. 1984, p. 40 . (6) OJ No L 283, 27 . 10 . 1984, p. 28 . n OT No L 321 , 30 . 11 . 1985, p. 67. 28 . 1 . 86 Official Journal of the European Communities No L 21 / 11 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 27 January 1986 . For the Commission Frans ANDRIESSEN Vice-President